DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 was filed after the mailing date of the application on 11/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 270.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102, 370, 620.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the legal phraseology “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130014536) in view of Minato-ku (H04/057177, as cited by applicant).
Regarding claim 1, Son teaches a refrigerator comprising: a cabinet (2) that defines a freezing compartment (4) therein; an ice maker (100) disposed in the freezing compartment (Fig. 2) and configured to make one or more ice pieces having a spherical shape (spherical, paragraph 0046), the ice maker being configured to release the one or more ice pieces in a downward direction (disposed under the ice maker, paragraph 0046); an ice bin (102) disposed vertically below the ice maker (Fig. 2) and configured to store the one or more ice pieces released from the ice maker (paragraph 0046) but fails to explicitly teach an ice tray configured to be disposed inside the ice bin, the ice tray comprising a bottom surface that is configured to receive the one or more ice pieces, that is spaced apart from a bottom surface of the ice bin, and that defines a plurality of tray holes that passes through the bottom surface of the ice tray.
However, Minato-ku teaches an ice tray (25) configured to be disposed inside the ice bin, the ice tray (18) comprising a bottom surface (Fig. 7) that is configured to receive the one or more ice pieces, that is spaced apart from a bottom surface of the ice bin (Fig. 7), and that defines a plurality of tray holes (illustrated holes Fig. 7) that passes through the bottom surface of the ice tray to provide a soundproofing effect when the ice falls into the bin. 

Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach wherein a width of each of the plurality of tray holes is less than a size of each ice piece (Fig. 2 of Minato-ku), and wherein the plurality of the tray holes are defined in an entire area of the bottom surface of the ice tray (Fig. 6 of Minato-ku).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130014536) in view of Minato-ku (H04/057177, as cited by applicant) and in further view of Gu et al (US 20140130537) and Kazuaki (JPH09178316).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach the ice bin is configured to be withdrawn from the 
However, Gu teaches the ice bin (101) is configured to be withdrawn from the freezing compartment in a front direction (Fig. 2) to allow a user to efficiently get ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the ice bin is configured to be withdrawn from the freezing compartment in a front direction in view of the teachings of Gu to allow a user to efficiently get ice.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the bottom surface of the ice tray is inclined with respect to the bottom surface of the ice bin, and wherein a vertical level of a front end of the bottom surface of the ice tray is lower than a vertical level of a rear end of the bottom surface of the ice tray with respect to the bottom surface of the ice bin.
However, Kazuaki the bottom surface of the ice tray (6) is inclined with respect to the bottom surface of the ice bin (2, Fig. 3), and wherein a vertical level of a front end of the bottom surface of the ice tray is lower than a vertical level of a rear end of the bottom surface of the ice tray with respect to the bottom surface of the ice bin 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the bottom surface of the ice tray is inclined with respect to the bottom surface of the ice bin, and wherein a vertical level of a front end of the bottom surface of the ice tray is lower than a vertical level of a rear end of the bottom surface of the ice tray with respect to the bottom surface of the ice bin in view of the teachings of Kazuaki to efficiently store a large number of ice in the ice storage box.
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claims 3, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130014536) in view of Minato-ku (H04/057177, as cited by applicant) and in further view of Gu et al (US 20140130537).
Regarding claim 3, the combined teachings teach a drawer (16 of Gu) disposed vertically below the ice maker (Fig. 2) and configured to be inserted into and withdrawn from the freezing compartment (open/close, paragraph 0036, Fig. 2) , 
Further, it is understood, claim 3 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach the ice bin defines: a top opening disposed at a top surface of the ice bin, the top opening being configured to receive at least a portion of the ice maker therein; and a bin opening disposed at a rear surface of the ice bin and recessed from the top surface of the ice bin, and wherein a bottom end of the bin opening is disposed vertically below a bottom end of the ice maker.
However, Gu teaches the ice bin defines: a top opening (opening 101, Fig. 2) disposed at a top surface of the ice bin (Fig. 2), the top opening being configured to receive at least a portion of the ice maker (paragraph 0037) therein; and a bin opening (16c) disposed at a rear surface of the ice bin and recessed from the top surface of the ice bin, and wherein a bottom end of the bin opening is disposed vertically below a bottom end of the ice maker (paragraph 0037, Fig. 2) to allow cold air to be ejected and smoothly transferred to a low side of the ice maker.

Further, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 10, the combined teachings teach a cover plate (200 of Gu ) that extends downward from the ice-maker and that covers at least a portion of the bin opening (paragraph 0049 of Gu, understood 16c would be covered when 101 is slide open).
Regarding claim 11, the combined teachings teach the ice tray comprises a handle (edge around 25, Fig. 7 of Minato-ku) that protrudes outward relative to the bin opening and that is configured to receive a portion of the ice bin that defines the 
Further, it is understood, claim 11 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 12, the combined teachings teach the ice tray defines a handle groove (edge with bent portion around 25 of Minato-ku, Fig. 7) that is disposed at one end of the ice tray and that is disposed at an opposite side of the handle, and wherein the handle groove is spaced apart from an inner wall surface of the ice bin (Fig. 7 of Minato-ku).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130014536) in view of Minato-ku (H04/057177, as cited by applicant) and Gu et al (US 20140130537) and in further view of Kumakura et al (JPH 1194417)
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein the drawer defines a bin mounting guide on a bottom surface of the drawer facing the ice maker, the bin mounting guide defining a mounting position of the ice bin.
However, Kumakura teaches wherein the drawer defines a bin mounting guide (8) on a bottom surface of the drawer (6) facing the ice maker (Fig. 3), the bin 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the drawer defines a bin mounting guide on a bottom surface of the drawer facing the ice maker, the bin mounting guide defining a mounting position of the ice bin in view of the teachings of Kumakura to prevent rattling when open and closing doors.
Regarding claim 5, the combined teachings teach the bin mounting guide protrudes from the bottom surface of the drawer (convex legs on 6, paragraph 0019 of Kumakura) and is configured to restrict movement of a side wall of the ice bin (paragraph 0019 of Kumakura).
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 6, .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130014536) in view of Minato-ku (H04/057177, as cited by applicant) and in further view of Gu et al (US 20140130537) and Kazuaki (JPH09178316).
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach wherein the bottom surface of the ice tray is inclined with respect to the bottom surface of the ice bin, and wherein a vertical level of a front end of the bottom surface of the ice tray is lower than a vertical level of a rear end of the bottom surface of the ice tray with respect to the bottom surface of the ice bin.
However, Kazuaki the bottom surface of the ice tray (6) is inclined with respect to the bottom surface of the ice bin (2, Fig. 3), and wherein a vertical level of a front end of the bottom surface of the ice tray is lower than a vertical level of a rear end of the bottom surface of the ice tray with respect to the bottom surface of the ice bin (Fig. 3 illustrates 6 is slanted) to efficiently store a large number of ice in the ice storage box.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the bottom surface of the ice tray is inclined with respect to the bottom surface of the ice bin, and wherein a vertical level of a front end of the bottom surface of the ice tray is lower than a vertical level of a rear end of the bottom surface of the ice tray with respect to the bottom surface of the ice bin in view of the teachings of Kazuaki to efficiently store a large number of ice in the ice storage box.
.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20130014536) in view of Minato-ku (H04/057177, as cited by applicant) and in further view of Kazuaki (JPH09178316).
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein a distance between the bottom surface of the ice tray and the bottom surface of the ice bin increases as the ice tray extends in a rearward direction to an inside of the freezing compartment..
However, Kazuaki a distance between the bottom surface of the ice tray and the bottom surface of the ice bin increases as the ice tray extends in a rearward direction to an inside of the freezing compartment (Fig. 3 illustrates 6 is slanted) to efficiently store a large number of ice in the ice storage box.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a distance between the bottom surface of the ice tray and the bottom surface of the ice bin increases as the ice tray extends in a rearward direction to an inside of the freezing compartment in view of the teachings of Kazuaki to efficiently store a large number of ice in the ice storage box.
Regarding claim 14, the combined teachings wherein a front end of the bottom surface of the ice tray is configured to contact the ice bin and to be supported by the ice bin (Fig. 2 of Kazuaki).
Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious the ice tray comprises: a front portion that extends upward from a front end of the bottom surface of the ice tray; a rear portion that extends upward from a rear end of the bottom surface of the ice tray; and lateral portions that respectively extend upwardly from lateral ends of the bottom surface of the ice tray and that connect the front portion and the rear portion to each other, wherein a height of the front portion from the bottom surface of the ice tray is greater than a height of the rear portion from the bottom surface of the ice tray, and wherein the bottom surface of the ice tray is inclined with respect to the bottom surface of the ice bin of instant claim 15.
The closet prior art references, Kazuaki (JPH09178316) and Minato-ku (H04/057177) teach an ice tray as described above; however, the reference fails to disclose, suggest or teach the ice tray comprises: a front portion that extends upward from a front end of the bottom surface of the ice tray; a rear portion that extends upward from a rear end of the bottom surface of the ice tray; and lateral portions that respectively extend upwardly from lateral ends of the bottom surface of the ice tray and that connect the front portion and the rear portion to each other, wherein a height of the front portion from the bottom surface of the ice tray is greater than a height of the rear portion from the bottom surface of the ice tray, and wherein the bottom surface of the ice tray is inclined with respect to the bottom surface of the ice bin.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and claim 15 with dependent claims therefrom are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763